                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


MORRIS A. JACKMON,
                                                Civ. No. 18-149 (KM) (SCM)
        Plaintiff,
                                                         OPINION
        V.


NJ DEPARTMENT OF
CORRECTIONS,

        Defendant.



KEVIN MCNULTY. U.S.D.J.:
        Plaintiff Morris Jackmon, a state prisoner at East Jersey State Prison,
filed a civil rights complaint against the New Jersey Department of Corrections
(“Department”) alleging violations of the Religious Land Use and
Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.   § 2000cc et. seq. (DE 1-1).
Currently pending before this Court is Jackmon’s motion for a temporary
restraining order (“TRO”) or preliminary injunction. (DE 31). For the following
reasons, Jackmon’s motion is DENIED.
 I.     BACKGROUND
      A. The Complaint and the Motion to Dismiss
        In October 2017, Jackmon filed a complaint in New Jersey state court,
alleging violations under RLUIPA and seeking injunctive relief against the
Department. On January 5, 2018, the Department filed a notice of removal to
the United States District Court. (DE 1).
        In his complaint, Jackmon alleges that he is a sincere member of the
Nation of Gods and Earths (“Nation”). (DE 1-1 at 2.) As a member of the Nation,
Jackmon states that he is compelled to practice various religious activities,
including:
        (a) teaching others about the knowledge of who God is, (b) study
        the Supreme Mathematics, Supreme Alphabets, 120 Degrees,
       Universal Flag, monthly National Statements, and “The Five
       Percenter” newspaper periodicals, (c) observe holy days, which
       include the anniversaries of the birth and death of our founder,
       Clarence 13X Smith, also known as Father Allah, and the
       birthdays of Elijah Muhammad and Fard Muhammad, (d) conduct
       Civilization Classes, in which senior members educate newer
       members about the lessons and how they can be applied, and (e)
       gather monthly for “Parliaments” and “Rallies”, during which
       members make collective decisions and help one another learn
       their lessons.

(Id. at 3—4).
       Jackmon explains that in 1998 the Department enacted a policy that
designated the Nation as a Security Threat Group (“STG). (Id. at 5). According
to Jackmon, activities of all designated STOs are restricted:
       These activities include but are not limited to: Possession of STG
       literature such as, lessons, membership lists, manuals and
       artwork; Possession of STG paraphernalia such as[] beads,
       artwork, medallions and clothing articles; Observation by staff of
       known STG hand-signs and/or signals; Participation in STG
       related assaults, disturbances, meetings, gatherings, incidents and
       events; Sending or receiving STG related correspondence;
       Recruiting of other inmates to join an STG.

(Id. at 4).
       Jackmon alleges that because of this designation he is unable to exercise
his religious beliefs and that the Department has substantially burdened his
religious exercise. (Id. at 5). Jackmon seeks injunctive relief requiring the
Department to remove the Nation from the list of STGs and to permit him and
others to engage in its religious practice. (Id. at 6).
       On January 25, 2018, the Department filed a motion to dismiss the
complaint under Rule 12(b)(6), arguing that Jackmon failed to state a claim
upon which relief can be granted. (DE 3). I denied that motion on July 20,
2018 (E 15), finding “that Jackmon ha[d] pled facts sufficient to show that the
Department’s policy substantially burdens his sincerely held religious beliefs,”




                                              2
(id. at 6), and that “his burden [was] only to plead sufficient factual matter to
state a claim for relief that is plausible on its face,” (id. at 7).
   B. The Amended Complaint and the Temporary Restraining Order
      On November 5, 2018, Jackmon moved to amend his complaint. (DE 27).
The Court granted this motion on March 21, 2019, giving Jackmon ten days to
file the amended complaint. (DE 34). Jackmon has not yet filed an amended
complaint. However, he filed a proposed amended complaint alongside the
November 5, 2018 motion. (IDE 27-2).
      In his proposed amended complaint, Jackmon again alleges that the
Department’s designation of the Nation as an STG violates RLUIPA. (Id. at 1—8).
He reiterates his request that this Court require the Department to remove the
STG stigma from the Nation and to “permit plaintiff and other Nation adherents
to practice, without impunity, the [Nation’s] theological activities.” (Id.         ¶   18).
       On March 8, 2019 Jackmon moved for a TRO. (DE 31). He alleges the
following additional facts and asserts the following arguments:
       [D]isciplinary charges were issued and several books related to the
       [Nation] were confiscated.

       •  The [Department’s] “Unauthorized Publications List” dated
           .   •



      January 28, 2019, was circulated containing several [Nation]
      publications resulting in increased confiscation and disciplinary
      actions      .




          The Special Investigations Division (“SID”) quietly suggested an
      informal agreement to some.      [Nation] adherents that they could
                                         .   .



      possess and study the “Lessons” in their cells, but, those “Lessons”
      could not be shared with others.

       •  Enforcement of informal agreements imposes an asserted goal
           .   .



      of extrajudicial sanctions on plaintiff that is attenuated to render
      the distinction arbitrary and irrational.

       •   As a result of this filing, the [Department is] now engaged in
           .   .



      what appears to be acts of retaliation, i.e., the writing of
      disciplinary charges, and the confiscation of books and other
      materials related to the [Nation]. For example,       •[s]even days
                                                                .   .




      [after Jackmon filed this lawsuit,] on 10/23/17, [Nation] adherent[]
      Eddie Hall, #575224, was adjudicated guilty of *.Oll.          [O]n
                                                                        .   .
                                                                                .




                                                 3
      March 2, 2018, [the Department] adjudicated [Nation] adherent
      Nur-Raheem Pack, #290223, guilty of *011, Ramil Robinson,
      #816381, guilty of *•Qfl on January 16, 2019, and Reginald
      Venable, #447824 guilty of *•(Jfl on February 25, 2019.’

          [The Department’s] acts of retaliation expose[] plaintiff to
      N.J.A.C. lOA:4-4.1(2)(vii), [similar to how] other [Nation] adherents
      were recently charged.

         It is currently the formal policy of the [Department], SID, the
      Hearing Officer, and the Disciplinary Sergeant that the [Nation] as
      a whole is designated as a STG.

          The [Department’s] reliance on N.J.A.C. 1OA:4-4.1(2)(vi)(vii),
      rationalizes the continued theological discrimination and disparate
      impact caused to plaintiff as a result of the STO label that places
      plaintiff between a rock and a hard place.

           As a result of the current policy [Jackmon is] subject to the
      following sanctions even as this litigation is pending:

             a. A sanction of no less than 91 days and no more than 180
             days of administrative segregation per unless a medical or
             mental health professional determines that the inmate is not
             appropriate for administrative segregation placement;

             b. Loss of one or more correctional facility privileges up to 30
             calendar days;

             c. Loss of commutation time up to 365 calendar days,
             subject to confirmation by the Administrator;

             d. Loss of furlough privileges for up to two months;

             e. Up to two weeks confinement to room or housing area;

             f. Any sanction prescribed for On-The-Spot Correction;

             g. Confiscation; and/or;


       NJ.A.C. § 1OA:4-4.1 enumerates “inmate prohibited acts.” *Qfl is “possession
or exhibition of anything related to a security threat group.” Id. at (a)(2)(vi). As a
Category B prohibited act, *Qfl caries “a sanction of no less than 91 days and no
more than 180 days of administrative segregation per incident” as well as other
sanctions. Id. at (a)(2); see also § N.J.A.C. 1OA:4-5. 1(g) (enumerating additional
Category B sanctions).


                                              4
                 h. Up to 14 hours extra duty, to be performed within a
                 maximum of two weeks.

(Id. at 8—10).
II.     DISCUSSION
      A. Standard of Review
        A plaintiff seeking a preliminary injunction must establish

        [1] that he is likely to succeed on the merits,

        [2] that he is likely to suffer irreparable harm in the absence of
        preliminary relief,

        [3] that the balance of equities tips in his favor, and

         [41 that an injunction is in the public interest.
Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008) (line breaks and
numbering added); accord Am. Ex. Travel Related Servs., Inc. v. Sidamon
Eristoff, 669 F.3d 359, 366 (3d Cir. 2012); Kos Pharms., Inc. a Andrx Corp., 369
F.3d 700, 708 (3d Cir. 2004); see also Adams v. Freedom Forge Corp., 204 F.3d
475, 486 (3d Cir. 2000) (movant bears the burden of establishing these
elements).
        The requirements for a TRO are similar. See Otsuka Phann. Co., Ltd. v.
Torrent Pharm. Ltd., Inc., 99 F. Supp. 3d 461 (D.N.J. April 16, 2015); Ballas r.’.
Tedesco, 41 F. Supp. 2d 531, 538 (D.N.J. 1999).
        A court will consider all four factors, but the first two are essential: A
court may not grant injunctive relief, “regardless of what the equities seem to
require,” unless plaintiffs carry their burden of establishing both a likelihood of
success and irreparable harm. Adams, 204 F.3d at 484; accord Honvodh v.
Blinder, Robinson & Co., 903 F.2d 186, 197 (3d Cir. 1990) (placing particular
weight on the probability of irreparable harm and the likelihood of success on
the merits, stating: “[Wie cannot sustain a preliminary injunction ordered by
the district court where either or both of these prerequisites are absent.”
(quoting In re Arthur Treacher’s Franchisee Litig., 689 F.2d 1137, 1143 (3d
Cir.1982N; Morton v. Beyer, 822 F.2d 364, 367 (3d Cir. 1987); Freixenet, S.A. v.


                                                3
Admiral Wine&Liquor Cc., 731 F.2d 148, 151 (3d Cir.1984); Am. Ex., 669 P.3d
at 366, 374.
      Preliminary injunctive relief is “an extraordinary remedy” and should be
granted only in limited circumstances. Am. Tele. & Tele. Co. v. Winback and
Conserve Program, Inc., 42 F.3d 1421, 1426—27 (3d Cir. 1994).
   B. The Religious Land Use and Institutionalized Persons Act
      Jackmon alleges that the Department has violated his rights under
RLUIPA. RLUIPA prevents the government from placing a “substantial burden”
on a prisoner’s religious exercise. RLUIPA provides that
      (a) No government shall impose a substantial burden on the
      religious exercise of a person residing in or confined to an
      institution    .even if the burden results from a rule of general
                         .   .




      applicability, unless the government demonstrates that imposition
      of the burden on that person[](i) is in furtherance of a compelling
      governmental interest; and (2) is the least restrictive means of
      furthering that compelling governmental interest.

42 U.S.C.   §   2000cc-i.
      The Supreme Court in Holt v. Hobbs explained that “RLUJPA protects
‘any exercise of religion, whether or not compelled by, or central to, a system of
religious belief.”’ 135 S. Ct. 853, 862 (2015) (quoting 42 U.S.C.   §   2000cc-

5(7)(A)). RLUIPA provides “greater protection’ for religious liberty than is
provided by the First Amendment.” Payne v. Doe, 636 F. App5c 120, 124 (3d
Cir. 2016) (citing Hobbs, 135 S. Ct. at 863).
      In assessing whether a prison’s policy has substantially burdened the
practice of the inmate’s religion, “we cannot ‘inquir[e] into whether a particular
belief or practice is ‘central’ to a prisoner’s religion,’ Cutter v. Wilkinson, 544
U.S. 709, 725 n. 13 (2005), or question the ‘truth’ of his assertion of what his
sincerely held religious beliefs require, Gillette u. United States, 401 U.S. 437,
457 (1971).”’ Robinson v. Superintendent Houtzdale SCI, 693 F. App’x 111, 115
(3d Cir. 2017). If a plaintiff shows that a policy substantially burdens a
sincerely held religious belief, the burden shifts to the defendant to show that




                                             6
the policy or practice furthers a compelling government interest and is the least
restrictive means of doing so. Hobbs, 135 S. Ct. at 863.
      A plaintiffs burden on a motion for a TRO is a heavy one. Here, Jackmon
has not met that burden. First, he has not shown that he is likely to prevail at
trial, because he although he alleges that STO activities have been curtailed, he
has not presented any legal authority or set of facts that demonstrates the
impermissibility or incorrectness of the designation of STG as a threat group. A
plaintiff cannot prevail without such a showing. See Winter, 555 U.S. at 20;
Hoxworth, 903 F.2d at 197. Because Jackmon has not demonstrated his
likelihood of success on the merits, the first TRO factor thus favors the
Department. I do not mean to imply that a suitable factual record could not be
developed—but it has not been developed, and discovery is ongoing.
      Second, Jackmon has not shown irreparable harm. According to
Jackmon’s complaint, he is a follower of the Nation, and the Department has
enacted a zero-tolerance policy that prohibits all Nation literature, activities,
and holy day observances that are compelled by the religion. (DE 1-1 at 3—5;
see also DE 6 at 10). Nation adherents may not associate with any other Nation
members and may not possess any symbols, drawings, photographs, or texts
that refer to the Nation’s beliefs. (Id. at 9—10). Prisoners who violate this policy
are subject to significant disciplinary punishments or may face criminal
prosecution. (Id.). Based on these facts, this Court is satisfied that Jackmon is
harmed by his inability to exercise his sincerely held religious beliefs. However,
Jackmon has been incarcerated in New Jersey since 1993, and the Nation has
been designated an STG since 1998. (DE 27-2       ¶   12). Jackmon was last charged
with possessing contraband related to an STG in 2002. (DE 27-2 at 14). In
other words, Jackmon has lived under the current Department rules for fifteen
years, and therefore the harm he alleges is neither imminent nor irreparable.
Nor has Jackmon acted with the sort of vigilance or diligence that will be
rewarded by a court of equity. This second factor also favors the Department.




                                             7
         Neither party has addressed whether where the balance of the equities
tips and whether an injunction is in the public interest. However, because the
first two factors, which are the most important, see Adams, 204 F.3d at 484,
favor the Department’s position, the record is sufficient to establish that
Jackmon has not met the burden required for injunctive relief at this early
stage.
III.     CONCLUSION
         I have found that the complaint states a claim and permitted this action
to go forward. What is missing here is any developed factual record, or any
showing of an emergent situation requiring the extraordinary remedy of a
temporary restraining order. For the foregoing reasons, Jackmon’s motion for a
temporary restraining order or preliminary injunction is DENIED.
         A separate order will issue.
Dated: November 6, 2019




                                                  /%
                                             Hon. Kevin McNulty
                                             United States District Judge




                                             8
